Citation Nr: 0905235	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  95-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, rated as 20 percent disabling prior to October 4, 
1997 and as 40 percent disabling as of October 4, 1997.

2.  Entitlement to a compensable evaluation for residuals of 
frozen feet.

3.  Entitlement to an effective date prior to October 4, 1997 
for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESSES AT HEARING ON APPEAL

Appellant and S.B.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, in March 1993 and January 2002.  

The March 1993 rating decision denied the Veteran's claim for 
entitlement to a rating in excess of 10 percent for low back 
strain and the claim for entitlement to a compensable 
evaluation for residuals of frozen feet.  The January 2002 
rating decision granted entitlement to a TDIU and assigned an 
effective date of October 4, 1997.  

The rating assigned for the Veteran's back disability was 
increased to 20 percent, effective July 13, 1992, in a July 
1995 rating decision.  It was subsequently increased again to 
40 percent, effective October 4, 1997, in an August 2001 
rating decision.  Despite the increased ratings granted by 
the RO, the Veteran's appeal remains before the Board.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement (NOD) as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).




The Veteran and a friend provided testimony before a Hearing 
Officer at the RO in June 1994.  A transcript of the hearing 
is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims were most recently remanded by the Board in May 
2003 for additional development.  The appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

As an initial matter, the Board notes that review of the 
claims folder reveals that the veteran filed a claim for 
benefits from the Social Security Administration (SSA).  See 
Form SSA-828-U4 received April 1993.  The medical and legal 
documents pertaining to this claim have not been associated 
with the claims folder.  The possibility that SSA records 
could contain evidence relevant to the claims on appeal 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The 
claims, therefore, must be remanded to obtain these records.  
38 C.F.R. § 3.159(c)(2) (2008).

Secondly, pursuant to the May 2003 remand, the Board 
instructed the RO to schedule the Veteran for appropriate VA 
examinations to ascertain the current severity of his 
residuals of frozen feet and low back strain.  A remand by 
the Board 



confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The RO complied with the remand instruction by scheduling the 
Veteran for appropriate examinations, but the remand 
instructions were not completely complied with.  In pertinent 
part, the Board requested that copies of the rating criteria 
used to evaluate the Veteran's disabilities (both their 
current versions and those in effect prior to amendment) be 
provided to the examiners, who were asked to correlate their 
findings with the pertinent rating criteria; the Board also 
requested that the examiner evaluating the Veteran's back 
disability address the criteria found at 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  Neither of these requests were complied with.  

The Veteran's disabilities were last examined in August 2003, 
now over five years ago.  In light of the foregoing, coupled 
with the fact that the May 2003 remand instructions were not 
completely complied with, the Board finds that a remand is 
necessary to schedule the Veteran for contemporaneous VA 
examinations to ascertain the current severity of his 
service-connected low back strain and residuals of frozen 
feet.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) 
(when a Veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the Veteran's current condition, 
the VA's duty to assist includes providing a new 
examination).  All recent treatment records should also be 
obtained.

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2008).

Lastly, the Board notes that the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
light of this, the Board finds that the claim for entitlement 
to an effective date prior to October 4, 1997 for the grant 
of a 



TDIU due to service-connected disability is inextricably 
intertwined with the issue of whether the Veteran is entitled 
to increased ratings for his back and residuals of cold 
injury disabilities.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1990) (issues are inextricably intertwined when 
they are so closely tied together that a final Board decision 
cannot be rendered unless all are adjudicated).  Accordingly, 
the claim for entitlement to an effective date prior to 
October 4, 1997 for the grant of a TDIU due to service-
connected disability is deferred pending the above 
development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request all medical and legal 
documents pertaining to the Veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

2.  Make arrangements to obtain the 
Veteran's treatment records from the 
Atlanta, Dublin, and Augusta VA treatment 
facilities, dated since 1994.

3.  Make arrangements to obtain the 
Veteran's treatment records from 
Eisenhower Army Medical Center, dated 
since 2001.

4.  Thereafter, schedule the Veteran for 
a VA examination to determine the nature 
and severity of his service-connected 
residuals of frozen feet.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner prior to the 



completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed, 
including x-rays.

The examiner should obtain a pertinent 
history and identify all of the Veteran's 
pertinent symptomatology involving each 
extremity, including the presence or 
absence of Raynaud's disease and 
peripheral neuropathy associated with 
cold injury.  The examiner should 
specifically note the existence and 
severity of any of the following 
conditions attributable to cold injury: 
arthralgia or other pain, numbness or 
cold sensitivity, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhydrosis, or x-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  

The examiner's attention is directed to 
the March 3, 2003 Noninvasive Lab 
Peripheral Arterial Study.  

The examiner must correlate the objective 
findings to the pertinent rating criteria 
(38 C.F.R. § 4.104, Diagnostic Code 7122 
effective both prior and subsequent to 
August 13, 1998).  

A complete rationale must be provided as 
to all findings and any opinions.  If the 
examiner is unable to offer the requested 
information without resort to 
speculation, the report should so state.

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-



connected low back strain.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner prior to the completion of 
the examination report, and the 
examination report must reflect that the 
claims folder was reviewed.  Any 
indicated studies should be performed, 
including x-rays.

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected low back 
strain.  

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

With regard to any neurological 
disability resulting from the service-
connected disability, the specific 
nerve(s) 



affected should be specified, together 
with the degree of paralysis caused by 
service-connected disability.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner must correlate his/her 
findings with the pertinent rating 
criteria (effective prior to September 
23, 2002, prior to September 26, 2003, 
and the current criteria, found at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  

A rationale for any opinion expressed 
should be provided.  If the examiner is 
unable to offer the requested information 
without resort to speculation, the report 
should so state.

6.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

